DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2010/0168739 A1) in view of Goldberg (2011/0245633 A1) (both cited previously), further in view of Bright (US 2016/0317621 A1).
Regarding claim 1 and 12, Wu discloses method of reducing heightened sympathetic nerve activity (eg. Fig. 6A-B, Para. 59-68 and 105-106, renal denervation of sympathetic nervous system), the measurable parameter being associated with a risk of developing PTSD (eg. Abstract, Fig. 26, Para. 350-351, monitoring blood pressure, etc. indicative of sympathetic nervous system activity); intravascularly positioning a catheter carrying a neuromodulation assembly adjacent to a renal sympathetic nerve in the patient (eg. Fig. 6A-B, Para. 4-5, 105-106); delivering energy to the renal sympathetic nerve via the neuromodulation assembly to at least partially ablate the renal sympathetic nerve to attenuate neural traffic along the renal sympathetic nerve (Eg. Para. 114-115 thermally ablating tissue for neruomodulating effects); and removing the catheter and neuromodulation assembly from the patient after treatment (eg. Para. 111, retracting for subsequent treatments), but does not disclose a assessing risk of the patient exposed to a traumatic event developing post-traumatic stress disorder (PTSD) relating to the traumatic event, the method comprising: identifying a patient at risk for developing PTSD.
Goldberg teaches monitoring multiple physiological parameters such as heart rate variability, etc. and deriving the parameters to indicate psychological disorders such as PTSD using thresholds (eg. Fig. 4, Para. 12, 93, device recognizes physiological changes in the individual relative to baseline indicative of PTSD and sends a warning to seek treatment, Para. 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Wu with the derivation of psychological disorders such as taught by Goldberg to better determine when intervention is necessary for disorders (eg. Goldberg, Para. 93). 
Bright teaches using an intravascular catheter ablation device (eg. Para. 305-307) for denervating renal nerves to treat disorders associated heightened sympathetic nervous system responses such as PTSD (eg. Para 212, 217, 289, 517).
It would have been obvious to have combined the inventions of Wu with the teaching of Bright to neuromodulate renal nerves to provide treatment for PTSD and reduce the sympathetic nervous system responses associated with PTSD (eg. Bright, Para 212, 217, 289, 517). Further combining with Goldberg would improve the prediction/risk of PTSD by analyzing physiological parameters and alerting the user if treatment is necessary (eg. Goldberg, Para. 93 and 100). 
Regarding claim 4, the combined invention of Wu, Goldberg, and Bright discloses identifying the patient at risk of developing PTSD includes identifying the patient having one or more of heightened startle responses, low heart rate variability, and an increased number of glucocorticoid receptors on the patient's leukocytes (eg. Wu, Para. 31, exaggerated startle response).
Regarding claim 21, the combined invention of Wu, Goldberg, and Bright discloses the assessment is executed prior to the patient having been diagnosed with PTSD (Eg. Goldberg, Para. 100, the wearer is used on a soldier/veteran at risk for PTSD).
Regarding claim 24, the combined invention of Wu, Goldberg, and Bright discloses delivering energy to the renal sympathetic nerve via the neuromodulation assembly comprises delivering at least one of: thermal and or electrical energy to heat/cool/etc. neural fibers that contribute to renal function (eg. Wu, Abstract).

Claims 2-3, 8-11, 13-17, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2010/0168739 A1) in view of Goldberg (2011/0245633 A1) (both cited previously), further in view of Bright (US 2016/0317621 A1), further in view of Lathan (US 2015/0196242 A1) (cited previously), further in view of Deem (US 2006/0041277 A1).
Regarding claims 2 and 9, the combined invention of Wu, Goldberg, and Bright discloses the invention of claim 1, but does not disclose administering a written questionnaire or a clinician administered test both prior and after the execution of the renal denervation procedure to establish a risk score, comparing the risk scores, and repeating another execution of the renal denervation procedure based on comparison.
 Lathan discloses an assessment tool that administers a multitude of psychological/cognitive tests such as primary care PTSD tests (PC PTSD) and sensors (eg. Para. 39, 50, 88, and 101) to determine any cognitive/behavioral impairments (eg. Para. 37).
It would have been obvious to have combined the invention of Wu, Goldberg, and Bright with the sensor and test administration as taught by Lathan to help initiate behavior tests when a person experiences physiological changes (eg. Lathan, Para. 101) and provide additional links between behavioral and physiological changes to improve diagnosis of PTSD.
Deem teaches applying renal neuromodulation and retesting after therapy for indications of increased sympathetic nervous system activity as symptoms reoccur or at regularly scheduled intervals to determine a need for repeat therapy (Eg. Para. 49, 93-94).
It would have been obvious to one of ordinary skill in the art to have combined the inventions of Wu, Goldberg, and Bright to periodically check for any returning symptoms between treatments as taught by Deem would help to determine if repeated therapy is needed (Eg. Para. 49, 93-94). Further combining with additional screening such as behavior tests as taught by Lathan would improve detection of PTSD symptoms during these checks to determine if repeated therapy is needed or not.
Regarding claims 3, 10, and 14, the combined invention of Wu, Goldberg, Bright, Lathan, and Deem discloses identifying the patient at risk of developing PTSD includes identifying the patient having one or more PTSD risk factors selected from the group consisting of depression, increased substance usage, hypertension, elevated norepinephrine whole body spillover, exposure to multiple traumatic 
Regarding claim 8, the combined invention of Wu, Goldberg, Bright, Lathan, and Deem discloses a method for improving a patient's risk score corresponding to a post-traumatic stress disorder (PTSD) status in the patient (eg. Lathan, Para. 90-93, the method comprising: determining an initial PTSD risk score of a patient wherein the initial PTSD risk score corresponds to a measureable parameter of the patient (eg. Lathan, Para. 112, cognitive assessment data calibration and scaling based on typical/atypical data); executing a renal denervation procedure if the initial PTSD risk score is above a threshold risk score (eg. Goldberg, Para. 93, check thresholds for data if therapeutic intervention is needed), the renal denervation procedure comprising: intravascularly positioning a catheter carrying a neuromodulation assembly within a renal blood vessel and adjacent to a renal sympathetic nerve in the patient (eg. Wu, Fig. 6A-B, Para. 4-5, 105-106); delivering energy to the renal sympathetic nerve via the neuromodulation assembly to at least partially ablate the renal sympathetic nerve to attenuate neural traffic along the renal sympathetic nerve (Eg. Wu, Para. 114-115 thermally ablating tissue for neruomodulating effects); and removing the catheter and neuromodulation assembly from the patient after treatment (eg. Wu, Para. 111, retracting for subsequent treatments), determining a post-neuromodulation PTSD risk score corresponding to the measurable parameter of the patient; comparing the post-neuromodulation PTSD risk score to the baseline PTSD risk score to determine if wherein attenuating neural traffic along the renal sympathetic nerve results in improving the patient's PTSD risk score (eg. Wu, Abstract, Fig. 26, Para. 350-351, monitoring blood pressure, etc. indicative of sympathetic nervous system activity for effects of ablation).
Regarding claim 11 and 13, the combined invention of Wu, Goldberg, Bright, Lathan, and Deem discloses one or more measurable physiological parameters comprise one or more of a nocturnal blood 
Regarding claim 15-17, the combined invention of Wu, Goldberg, Bright, Lathan, and Deem discloses at least partially inhibiting sympathetic neural activity in the patient reduces a blood pressure of the patient, thereby improving the patient PTSD risk score (eg. Wu, Abstract, Fig. 26, Para. 350-351, monitoring blood pressure, etc. indicative of sympathetic nervous system activity for effects of ablation). Reducing the sympathetic nerve activity, thus reducing symptoms of PTSD such as blood pressure, etc. 
Regarding claim 22, the combined invention of Wu, Goldberg, Bright, Lathan, and Deem discloses the assessment comprises determining an initial PTSD risk score of a patient, wherein the PTSD risk score corresponds to a measureable parameter of the patient, and wherein identifying is based on the initial PTSD risk score being above a threshold risk score (eg. Goldberg, Para. 93, thresholds that indicate need for therapeutic intervention).
Regarding claim 23, the combined invention of Wu, Goldberg, Bright, Lathan, and Deem discloses delivering energy to the renal sympathetic nerve via the neuromodulation assembly comprises delivering at least one of: thermal and or electrical energy to heat/cool/etc. neural fibers that contribute to renal function (eg. Wu, Abstract).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2010/0168739 A1) in view of Goldberg (2011/0245633 A1) (cited previously), further in view of Bright (US 2016/0317621 A1), further in view of Holsboer (US 2012/0098312 A1) (cited previously).
Regarding claim 5, the combined invention of Wu, Goldberg, and Bright discloses the invention of claim 1, but does not disclose identifying a patient at risk of developing PTSD includes identifying a patient having a polymorphism in FKBP5 BDNF or SLC6A4. 
Holsboer teaches identifying predisposition of developing PTSD from looking at different gene expression levels such as FKBP5 (eg. Abstract).
It would have been obvious to combine the invention of Wu, Goldberg, and Bright with the gene screening of Holsboer to better identify and diagnose PTSD in a patient for proper treatment.
Regarding claim 6, the combined invention of Wu, Goldberg, and Holsboer disclose the patient having acute stress disorder (Holsboer, eg. Para. 13, acute stress disorder having symptoms within a 4 week period).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792